Title: Thomas Jefferson to Patrick Gibson, 4 February 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello Feb. 4. 13.
           Mr Mazzei’s repeated urgencies to sell his lot in Richmond could not leave a moment’s doubt as to the expediency of accepting a reasonable offer for it. but the research for the powers he gave me has taken considerable time, & ended not satisfactorily. I remember certainly the recieving from him a blank power of Attorney giving express power to sell his real property here. (I had long before, recieved one as to personal property) I have some confused recollection too of having sent the blank power to your partner mr Jefferson, in which I am strengthened by recurring to our correspondence, and finding in a letter of mine of Sep. 5. 1807. this expression ‘if you will undertake this [to sell the lot] let me know, and I will send you a power of attorney.’ yet I find no proof that I did send it. I presume only that I did, because I possessed it then, and do not now. if you can find it among his or your papers, you can fill the blank with my name, and proceed to sell the lot at public auction, or in such other way as you think best. this lot was, I believe, confiscated property, granted by the government to Miles Selden, who sold to Edmund Randolph with warranty, who sold to Mazzei, but conveyed it to Foster Webb in trust for the paiment of certain debts in the first place, assigning the warranty of Selden, but not giving his own. the debts having been otherwise paid by Mazzei, Foster Webb, the trustee, conveyed to Philip Mazzei. the No warranty can be expected from me personally, but only from Mazzei himself by me as his Attorney, nor can this be of any consequence, the title being so short, to be seen by the purchaser in the records of Henrico, and a possession of 29 years unreclaimed by any one. of the two offers you mention, Whitlock’s is certainly the best. we ought to have nothing to do with the collection of other people’s debts, as involved in the offer of mr Abbot. reflecting further on the times, and the terms of paiment already offered, I would require shorter paiments than those I at first suggested, say of 30. 60. & 90. days. should you not find the power of attorney I have spoken of, we can recur to one still existing which was made by Mazzei, when he left this state, to John Blair decd & Edmund Randolph, and has never been revoked. this is recorded in the General court in Oct. 1784. and the original is in my possession. I would recommend therefore immediate measures for making the sale, and in the mean time you can inform me whether you find the paper, that if you do not, I may apply to mr E. Randolph to act. Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        